Citation Nr: 1041860	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO denied entitlement to 
service connection for a bilateral knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.

A February 2005 VA X-ray report reveals that the Veteran has been 
diagnosed as having degenerative changes in both knee joints.  
Thus, there is competent evidence of a current bilateral knee 
disability.

In his February 2005 claim (VA Form 21-526) and in a March 2006 
statement (VA Form 21-4138), he reported that he experienced 
problems with his lower extremities in service and that he had 
been treated for bilateral knee symptoms ever since 1973.  A 
service personnel record submitted by the Veteran indicates that 
in June 1978 he was placed on limited duty to preclude physical 
activities, standing, running, jumping, or physical fitness 
testing.  His service treatment records are unavailable.  Given 
this evidence and the low threshold for finding a possible 
association between a current disability and service, the 
evidence indicates that the Veteran has a current bilateral knee 
disability that may be associated with his service. 

As there is evidence of a current bilateral knee disability, in-
service knee problems, and evidence as to continuity of 
symptomatology indicating that the Veteran's current bilateral 
knee disability may be related to service, VA's duty to obtain an 
examination as to the etiology of the current bilateral knee 
disability is triggered.  Such an examination is needed to obtain 
a medical opinion as to the relationship of the Veteran's current 
bilateral knee disability to service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current bilateral knee disability.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current bilateral knee disability had its 
onset in service or in the year immediately 
after service or is otherwise the result of 
a disease or injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report an in-service knee 
injury, his symptoms and history; and such 
reports must be considered in formulating 
any opinions.  The absence of service 
treatment records cannot, standing alone, 
be a sufficient rationale for providing a 
negative opinion.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

2.  The Agency of Original Jurisdiction 
(AOJ) should review the examination report 
to ensure that it contains the information 
requested in this remand and is otherwise 
complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. Thereafter, the case 
should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


